Case 1:17-cr-20712-FAM Document 115 Entered on FLSD Docket 12/05/2018 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 17-CR-20712-FAM


  UNITED STATES OF AMERICA

  vs.

  JAMES M. SCHNEIDER,

        Defendant.
                                           /

                      DEFENDANT JAMES M. SCHNEIDER’S WITNESS LIST
        Defendant, James M. Schneider, called the following witnesses during his defense case:
           1.        James M. Schneider

           2.        Michael Meyers

  Respectfully submitted,

   By: /s/ Armando Rosquete
   Armando Rosquete, Esq.                       By: /s/ Ira L. Sorkin
   Florida Bar No. 648434                       Ira Lee Sorkin, Esq.
   Email: arosquete@brresq.com                  Maria Garcia, Esq.
   BELL ROSQUETE REYES, PLLC                    MINTZ & GOLD, LLP
   999 Ponce de Leon Boulevard                  600 Third Avenue
   Suite 1120 PH                                New York, NY 10016
   Coral Gables, Florida 33134                  Phone: (212) 696-4848
   Telephone: (305) 570-1610                    Fax: (212) 696-1231
   Facsimile: (305) 570-1599                    E-mail: sorkin@mintzandgold.com
                                                Email: garcia@mintzandgold.com
                                                Admitted Pro Hac Vice
  Attorneys for James M. Schneider




                                                   1
Case 1:17-cr-20712-FAM Document 115 Entered on FLSD Docket 12/05/2018 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of December 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF on all counsel or parties of record on the

  Service List.

                                                       By: /s/ Armando Rosquete
                                                       Armando Rosquete, Esq.

                                          SERVICE LIST

  Jerrob Duffy, Esq.
  Assistant United States Attorney
  United States Attorney's Office
  99 N.E. 4th Street, 4th Floor
  Miami, FL 33132
  305-961-9273
  Fax: 305-536-5321
  Email: jerrob.duffy@usdoj.gov

  Christopher Barrett Browne
  Assistant United States Attorney
  United States Attorney's Office
  Southern District of Florida
  99 N.E. 4th Street, 6th Floor
  Miami, FL 33132-2111
  305-961-9419
  Fax: 305-530-7976
  Email: christopher.browne@usdoj.gov

  Jeffrey Thomas Cook
  United States Securities & Exchange Commission
  801 Brickell Avenue
  18th Floor
  Miami, FL 33131
  305-982-6300
  Email: cookje@sec.gov




                                                  2
